Citation Nr: 0431800	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  03-19 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a right knee 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; his wife


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1957 to November 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied entitlement to the 
benefit currently sought on appeal.


FINDING OF FACT

The veteran suffers from degenerative arthritis of the right 
knee, which has been medically linked to his active duty 
service.


CONCLUSION OF LAW

The veteran's pre-existing right knee injury (now manifested 
as degenerative arthritis) was aggravated as a result of his 
active duty service.  38 U.S.C.A. §§ 1101, 1131, 1132, 1153, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans' Claims Assistance Act 

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 38 
U.S.C.A. §§ 5103, 5103A.  The VCAA amended 38 U.S.C.A. § 5103 
to clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist and 
essentially provides that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  See 38 C.F.R. 
§ 3.159 (2004).  As will be discussed below, the Board finds 
that service connection for a right knee disability is 
warranted.   As such, a discussion of the VCAA is not needed.

Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110, 1131.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the disease or injury existed before 
acceptance and enrollment, and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304.  A 
history of preservice existence of conditions recorded at the 
time of examination does not constitute a notation, in and of 
itself, of such conditions but will be considered together 
will all other clinical factors pertinent to the disorder.  
38 C.F.R. § 3.304(b)(1).

In a recent opinion, VA's General Counsel (GC) held, in part, 
that 38 C.F.R. 
§ 3.304(b) is inconsistent with 38 U.S.C.A. § 1111, to the 
extent that it states that the presumption of sound condition 
may be rebutted solely by clear and unmistakable evidence 
that a disease or injury existed prior to service.  The 
General Counsel indicated that in order to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, the 
VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The General 
Counsel indicated that the claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  Accordingly, the General Counsel 
held that section 3.304(b) is therefore invalid and should 
not be followed.  VAOPGCPREC 3-2003 (2003).  The Board also 
notes that the Court of Appeals for the Federal Circuit 
reached the same conclusion in 2004, by holding that "the 
government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness for wartime service 
under section 1111."  Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir., 2004).  The Court went further to hold that "if 
the government fails to rebut the presumption of soundness 
under section 1111, the veteran's claim is one for service 
connection" rather than for service-connected aggravation.  
Id.  In conformity with the Court's analysis and the GC 
opinion, the Board cites 38 C.F.R. § 3.304(b) herein only for 
the provisions of the regulation that have not been 
invalidated.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Green v. Derwinski, 1 Vet. App. 320 (1991).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles that may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54. 

The veteran contends that he entered service with a mild knee 
problem, which he alerted the military to at the time of his 
entry examination in 1957.  He thereafter twisted the knee 
during physical training and further injured the knee while 
jumping to the ground from a piece of equipment.  He contends 
that he has had problems with the knee since leaving service.

The veteran's service medical records, though severely 
damaged by fire, are associated with the claims file.  The 
veteran noted on his pre-induction Report of Medical History 
the presence of a "trick knee" and reported having been 
treated for a bad knee within the prior 5 years.  The 
physician who reviewed the medical history noted that the 
knee was stiff, but the defect was not incapacitating.  The 
veteran's induction examination was negative for findings 
referable to the lower extremities or the musculoskeletal 
system.  The veteran entered active duty on 
May 9, 1957. 

On May 22, 1957, the veteran reported to sick call after he 
twisted his knee during a fall.  He reported a history of 
injuring his knee while playing football seven years prior.  
Physical examination was negative except for tenderness.  The 
diagnosis noted was strain, medial collateral ligament.  He 
was given an ACE bandage and released to duty.  

On June 25, 1957, the veteran reported to sick call and 
presented with the same complaints as those of May 22.  He 
was placed on limited duty for one week.  On July 8, 1957, 
the orthopedic clinic evaluated the veteran's knee.  It noted 
the pre-service injury as a tear of the medial meniscus.  
Examination revealed tenderness at "MSL" with minimal 
swelling.   The orthopedic specialist recommended a permanent 
profile.  An x-ray taken two days later revealed no 
abnormalities.

On September 3, 1957, the veteran underwent an additional 
orthopedic consultation.  He reported a history of being hit 
in the knee while playing football seven years ago.  He 
stated he was on crutches for two months, and that it had 
bothered him only once in a while since then.   The veteran 
then reported that about three weeks after entering service, 
he began having pain during PT (physical training).  Physical 
examination revealed no evidence of atrophy.  The veteran had 
full range of motion, with pain on extension.  There was no 
swelling at that time.  There was no laxity of the ligaments.  
The impression was chronic synovitis.

Thereafter, the veteran was given a permanent profile, due to 
pain, swelling, and locking of the right knee.  He was 
relieved from running, marching, or walking or standing for 
more than one hour at a time.

The veteran's October 16, 1957 separation examination is also 
of record.  It was negative for any clinical findings 
referable to the lower extremities or musculoskeletal system.  
His report of medical history from the same date indicates, 
in part, that the veteran was unable to perform certain 
motions with his right leg.  Although it appears the veteran 
provided further comment, the burnt edges of the record make 
it impossible to know what that comment was.  

In April 2004, the veteran appeared before the undersigned 
Veterans Law Judge in a video conference hearing.  With 
respect to the issue of why he was discharged within a few 
months of being given the physical profile, he testified that 
after he received it, he appeared before a medical review 
board, at which time he was offered a discharge, due to the 
condition of his knee.  He accepted the discharge at that 
time.

In terms of post service treatment, the veteran testified 
that after separation, in the sixties and seventies, he 
sought and received treatment for his knee because it was 
locking up.  He also indicated that the pain would become so 
bad at times that he would be unable to walk.  The veteran 
attempted to retrieve records from that treating physician; 
however, his efforts were to no avail, as the doctor had died 
without passing on his records.  

The earliest post service treatment of record is in February 
1982, at which time the veteran received an injection of 
cortisone in his right knee to relieve pain and swelling.  He 
also received one in September 1989.  His physician included 
a note with these records, dated in April 2004, indicating 
that when he first saw the veteran for swelling and 
tenderness of the knee, the veteran had indicated that it was 
due to a knee injury in 1957 in the service. 

In April 1992, the veteran underwent arthroscopic surgery.  
The preoperative diagnosis was internal derangement of the 
right knee.  The postoperative diagnosis was torn medial 
meniscus with medial lateral femoral osteoarthritis.

The veteran's treating orthopedic surgeon corresponded by 
letter with the veteran's treating physician in March 2002.  
He indicated that the veteran relayed a history of having 
injured his knee while in the service in 1957.  The veteran 
had said that when he jumped down from a piece of equipment, 
he experienced severe pain in his right knee and then some 
swelling.  He reported having difficulty exercising while in 
service, stating it would swell up and hurt.  Additionally, 
the veteran reported being discharged from the service 
because of the problems he experienced with his knee.

Upon physical examination, the surgeon noted that the veteran 
had an obvious weaker right leg than the left, with much 
smaller quadriceps on the right side.  His right knee had 
limited flexion.  A genu varum deformity was noted.  X-rays 
taken in conjunction with this exam revealed severe arthritis 
throughout the entire knee.  He recommended a total knee 
replacement.  The surgeon opined that the injury did appear 
to be service-related.

The veteran underwent total knee arthroplasty in March 2004.  
The preoperative and postoperative diagnoses were the same: 
severe degenerative arthritis of the right knee.  During the 
surgery, it was noted that he had extensive, severe arthritis 
of all compartments, with quite a bit of wearing at almost 
every compartment.  No anterior cruciate was left.  He had 
wearing of all the medial meniscus and grinding in large 
portions of the bone.

Under the regulations detailed above, the veteran is presumed 
to have been in sound condition when he entered active duty 
unless a knee disability was noted at the time of his 
examination, acceptance, and enrollment.  Here, no diseases 
or injuries referable to the knee were noted on the veteran's 
enlistment examination.  However, the veteran's report of 
medical history completed at the time of his enrollment does 
indicate that he reported a "trick knee" and that he had 
sought treatment five years prior for a bad knee.   The Board 
notes that under 38 C.F.R. § 3.304(b)(1), a history alone 
does not constitute a notation for purposes of the 
presumption.  However, it will be considered with other 
clinical observations made at the time of the examination.  
In the instant case, the examiner noted the veteran's knee to 
be stiff, though the defect was not incapacitating.  He was 
accepted into the military at that time.  The Board finds 
that given the veteran's noted history of a bad knee, and the 
clinical observation of a stiff knee at induction, a knee 
injury was noted at the time of his examination, acceptance, 
and enrollment into service; therefore, the presumption of 
soundness does not apply.  Thus, the claim is one for 
service-connected aggravation of a pre-existing injury.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service.  The examining physician 
that conducted the review of the veteran's medical history at 
induction considered the noted knee disorder "not 
incapacitating."  The veteran himself consistently reported 
that prior to induction, his knee only hurt once in a while.  
During service, the veteran experienced pain, swelling, and 
locking of the right knee sufficient to warrant a permanent 
profile and eventual discharge.  The disorder had increased 
to the degree that the military excepted the veteran from 
running, marching, or walking or standing for more than one 
hour.  Thus, the Board finds that the pre-existing knee 
injury was aggravated by service.  The question remains 
whether there is medical evidence establishing a nexus 
between this in-service aggravation and his current 
disability.  

The Board notes that the March 2002 medical opinion by the 
veteran's orthopedic surgeon relates the veteran's 
degenerative arthritis to his military service.  In so 
finding, the surgeon relied on an examination of the veteran, 
as well as his history of the in-service injuries to his 
knee.  The service medical records confirmed those incidents.  
Thus, the opinion was not unfounded.  The Board emphasizes 
that, absent evidence to the contrary, the Board is not in a 
position to question this medical opinion.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the Board 
concludes that service connection is warranted for the 
veteran's arthritis of the right knee.				


ORDER

Entitlement to service connection for degenerative arthritis 
of the right knee is granted.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



